HARRIS, Chief Judge.
Howard and Kathleen Masselle were married in 1978. After the marriage, Howard reacquired property previously owned by him through foreclosure (one parcel) and by repurchase from a superior mortgage holder (the second parcel). The Guana Beach Resort was located on the property and operated by the parties after it was reacquired by Howard. We find no support for the trial court’s finding that the substantial appreciation in value of this asset was not subject to equitable distribution. The increase in value was brought about by the joint labor of the parties and by mortgages placed on the property as partial payment of the reacquisition price and for improvements to the resort which were then paid off by the operation of the marital business on that property. The proceeds from the sale of the property, after deducting the premarital equity regained by Howard through his foreclosure and reacquisition, and the contributions made by Howard from other premarital assets in the additions and improvements *1360to the property, should be divided equally between the parties. The court should also divide equally the proceeds received from the payoff of the Giffen mortgage — a mortgage given clearly for a marital asset.
The court should also revisit the issues of child support and alimony.
We affirm the previous award of attorney’s fees.
AFFIRMED in part, REVERSED in part, and REMANDED for further consideration consistent with this opinion.
GRIFFIN and DIAMANTIS, JJ., concur.